Matter of Tanveer L. (Vikram L.) (2015 NY Slip Op 01587)





Matter of Tanveer L. (Vikram L.)


2015 NY Slip Op 01587


Decided on February 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2015

Friedman, J.P., Sweeny, Saxe, Clark, JJ.


14332

[*1] In re Tanveer L., A Dependent Child Under Eighteen Years of Age, etc.
andVikram L., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kathy Chang Park of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Jane Pearl, J.), entered on or about March 7, 2014, which, to the extent appealed from as limited by the briefs, brings up for review a fact-finding determination, same court and Judge, entered on or about December 12, 2013, that respondent father neglected the subject child by reason of domestic violence against nonparty mother, unanimously affirmed, without costs.
The court properly found that petitioner sustained its burden of demonstrating by a preponderance of the evidence that the father engaged in domestic violence against the mother in the child's presence and that this conduct was detrimental to the child's physical and emotional health (see Nicholson v Scoppetta, 3 NY3d 357, 368-369 [2004]). The court's credibility determination with respect to the conflicting testimony of the parents is entitled to deference (see Matter of Irene O., 38 NY2d 776 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 24, 2015
CLERK